DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14 and 16-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al .US Patent Pub. No.: 2017/0347100 A1, hereinafter, ‘Chou’ and further in view of Mammou et al. US Patent Pub. No.: 2019/0080483 A1, hereinafter, ‘Mammou’.
 	Consider Claims 1 , 12-14, 16 and 26,  Chou teaches a method of encoding a point cloud to generate a bitstream of compressed point cloud data(e.g., encoding data as a bitstream as noted in at least figure 5), the point cloud being defined in a tree structure having a plurality of nodes having parent-child relationships and that represent the geometry of a volumetric space recursively split into sub-volumes and containing the points of the point cloud, wherein occupancy of sub-volumes of a volume is indicated using a bit sequence with each bit of the bit sequence indicating occupancy of a respective sub-volume in a scan order within the volume, and wherein a volume has a plurality of neighbouring volumes, a pattern of occupancy of the neighbouring volumes being a neighbour configuration (e.g., see at least 0108), the method comprising: for at least one bit in the bit sequence of the volume, determining that a context reduction condition is met and selecting a reduced context set that contains fewer contexts than the product of a count of neighbour configurations and a number of previously-coded bits in the sequence (e.g., see at least 0089); selecting, for coding said at least one bit, a context from the reduced context set based on an occupancy status (e.g., see at least 0090 and 0108) of at least some of the neighbouring volumes and at least one previously-coded bit of the bit sequence; entropy encoding said at least one bit based on the selected context using a binary entropy encoder to produce encoded data for the bitstream; and updating the selected context (e.g., see at least 0086).
 	However, Chou does not explicitly teach selecting a reduced context on a particular basis.
In analogous art, Mammou teaches a basis for context selection in at least paragraph 0280  - “context selection”.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try selecting a reduced context on a particular basis for point cloud compression.
	Consider claims 3 and 17, Chou teaches the claimed invention except wherein the context reduction condition comprises determining that one or more previously-coded occupancy bits is associated with one or more respective sub-volumes positioned between the sub-volume associated with said at least one bit and said one or more of the neighbouring volumes.
 	In analogous art, Mammou would meet the equivalent of the claimed limitations wherein the context reduction condition comprises determining that one or more previously-coded occupancy bits is associated with one or more respective sub-volumes positioned between the sub-volume associated with said at least one bit and said one or more of the neighbouring volumes on the basis of at least paragraphs 0017, 0229, 0235, and 0280.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the context reduction condition comprises determining that one or more previously-coded occupancy bits is associated with one or more respective sub-volumes positioned between the sub-volume associated with said at least one bit and said one or more of the neighbouring volumes for the purpose of point cloud compression.
 	Consider claims 4 and 18, Chou teaches the claimed invention except wherein the context reduction condition includes determining that four sub-volumes associated with previously-encoded bits share a face with a particular neighbour volume.
 	In analogous art, Mammou would meet the equivalent of the claimed limitations wherein the context reduction condition includes determining that four sub-volumes associated with previously-encoded bits share a face with a particular neighbour volume on the basis of at least paragraphs 0017, 0229, 0235, and 0280.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the context reduction condition includes
determining that four sub-volumes associated with previously-encoded bits share a face with a
particular neighbour volume for the purpose of point cloud compression.
 	Consider claims 5 and 19, Chou teaches the claimed invention wherein the context reduction condition includes determining that at least four bit of the bit sequence have been previously coded.
 	In analogous art, Mammou would meet the equivalent of the claimed limitations wherein the context reduction condition includes determining that at least four bit of the bit sequence have been previously coded on the basis of at least paragraphs 0017, 0229, 0235, and 0280.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the context reduction condition includes determining that at least four bit of the bit sequence have been previously coded for the purpose of point cloud compression.
 	Consider claims 6 and 20, Chou teaches the claimed invention except wherein determining that the context reduction condition is met comprises determining that said pattern of occupancy of the neighbouring volumes indicates that the plurality of neighbouring volumes is unoccupied.
 	In analogous art, Mammou would meet the equivalent of the claimed limitations wherein determining that the context reduction condition is met comprises determining that said pattern of occupancy of the neighbouring volumes indicates that the plurality of neighbouring volumes is unoccupied on the basis of at least paragraphs 0017, 0229, 0235, and 0280.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein determining that the context reduction condition is met comprises determining that said pattern of occupancy of the neighbouring volumes indicates that the plurality of neighbouring volumes is unoccupied for the purpose of point cloud compression.
 	Consider claims 7 and 21, Chou teaches the claimed invention except wherein based on the determination that the plurality of neighbouring volumes is unoccupied, the selected reduced context set includes a number of contexts corresponding to the number of previously-coded bits in the bit sequence.
 	In analogous art, Mammou would meet the equivalent of the claimed limitations wherein based on the determination that the plurality of neighbouring volumes is unoccupied, the selected reduced context set includes a number of contexts corresponding to the number of previously-coded bits in the bit sequence 0017, 0229, 0235, and 0280.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the context reduction condition comprises determining that one or more previously-coded occupancy bits is associated with one or more respective sub-volumes positioned between the sub-volume associated with said at least one bit and said one or more of the neighbouring volumes for the purpose of point cloud compression.
 	Consider claims 8 and 22, Chou teaches the claimed invention except wherein based on the determination that the plurality of neighbouring volumes is unoccupied, selecting the context comprises selecting the context based on a sum of previously-coded bits in the bit sequence.
 	In analogous art, Mammou would meet the equivalent of the claimed limitations wherein based on the determination that the plurality of neighbouring volumes is unoccupied, selecting the context comprises selecting the context based on a sum of previously-coded bits in the bit sequence on the basis of at least paragraphs 0017, 0229, 0235, and 0280.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein based on the determination that the plurality of neighbouring volumes is unoccupied, selecting the context comprises selecting the context based on a sum of previously-coded bits in the bit sequence for the purpose of point cloud compression.
 	Consider claims 9 and 23, Chou teaches the claimed invention except wherein the context reduction condition comprises determining that at least a threshold number of bits in the bit sequence have been previously-coded, and wherein the reduced context set comprises a look-up table mapping each possible combination of neighbour configuration and pattern of previously-coded bits in the bit sequence to said fewer contexts.
 	In analogous art, Mammou would meet the equivalent of the claimed wherein the context reduction condition comprises determining that at least a threshold number of bits in the bit sequence have been previously-coded, and wherein the reduced context set comprises a look-up table mapping each possible combination of neighbour configuration and pattern of previously-coded bits in the bit sequence to said fewer contexts on the basis of at least paragraphs 0118, 0258, 0402, 0448, and 0577. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the context reduction condition comprises determining that at least a threshold number of bits in the bit sequence have been previously-coded, and wherein the reduced context set comprises a look-up table mapping each possible combination of neighbour configuration and pattern of previously-coded bits in the bit sequence to said fewer contexts for the purpose of point cloud compression.
 	Consider claims 10 and 24, Chou teaches the claimed invention except wherein the look-up table is generated based on an iterative grouping of available contexts into a plurality of classes on the basis of determining that a distance measurement between respective pairs of available contexts is less than a threshold value, and wherein each class in the plurality of classes comprises a respective context in the smaller set, and wherein there is an available contexts for each said possible combination of neighbour configuration and pattern of previously-coded bits in the bit sequence.
 	In analogous art, Mammou would meet the equivalent of the claimed limitations wherein the look-up table is generated based on an iterative grouping of available contexts into a plurality of classes on the basis of determining that a distance measurement between respective pairs of available contexts is less than a threshold value, and wherein each class in the plurality of classes comprises a respective context in the smaller set, and wherein there is an available contexts for each said possible combination of neighbour configuration and pattern of previously-coded bits in the bit sequence on the basis of at least paragraphs 0016, 0018, 0020 – 0021, figures 12, 0229 and 0235 – see look ahead table.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the look-up table is generated based on an iterative grouping of available contexts into a plurality of classes on the basis of determining that a distance measurement between respective pairs of available contexts is less than a threshold value, and wherein each class in the plurality of classes comprises a respective context in the smaller set, and wherein there is an available contexts for each said possible combination of neighbour configuration and pattern of previously-coded bits in the bit sequence for the purpose of point cloud compression.
 	Consider claims 11 and 25, Chou teaches the claimed invention except wherein said at least some of the neighbouring volumes are neighbouring volumes that share at least one face with the volume.
 	In analogous art, Mammou would meet the equivalent of the claimed limitations wherein said at least some of the neighbouring volumes are neighbouring volumes that share at least one face with the volume on the basis of at least paragraphs 0017, 0229, 0235, and 0280.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the context reduction condition comprises determining that one or more previously-coded occupancy bits is associated with one or more respective sub-volumes positioned between the sub-volume associated with said at least one bit and said one or more of the neighbouring volumes for the purpose of point cloud compression.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646